SEPARATION AGREEMENT AND RELEASE

The following is an agreement between Barry Morris (“Mr. Morris”) and Chiquita
Brands International, Inc. (the “Company”) regarding Mr. Morris’s cessation of
employment with the Company.

In consideration of the mutual promises contained in this Agreement, the Company
and Mr. Morris agree as follows:

1. Mr. Morris’s last day of employment with the Company will be December 31,
2004. (the “Separation Date”).

2. The Company will pay Mr. Morris all salary due through his Separation Date
and will also pay him a lump sum payment of earned and accrued, banked and/or
carryover vacation pay due under the Company’s vacation policy, payable at the
rate of Mr. Morris’s current base salary, less appropriate tax withholdings and
deductions. At November 20, 2004, the amount of such vacation pay was $59,654
which represents 66 days.

3. Separation Benefits. Provided Mr. Morris fulfills his obligations hereunder,
the Company will provide the following Separation benefits to Mr. Morris:

(a) Separation Pay. The Company will pay Mr. Morris a lump sum payment of
$235,000 (“Separation Pay”) which represents 52 weeks (the “Separation Payment
Period”) of Mr. Morris’s current base salary, less appropriate tax withholdings
and deductions. All payments will be made on the first payday of the payroll
processing cycle immediately following either Mr. Morris’s Separation Date or
the effective date of this Agreement after Mr. Morris’s acceptance of it,
whichever is later.

(b) Medical Benefits. Mr. Morris will retain any medical and/or dental coverage
in which he is enrolled through the last day of the month in which the
Separation Date occurs. Mr. Morris may extend the ChiquitaFlex medical and
dental benefits in which he is enrolled as of the Separation Date by electing
coverage under COBRA. The Company will pay the full premium for up to 12 months
of COBRA coverage. For the balance of the COBRA period, Mr. Morris will be
responsible for paying the full premium for COBRA coverage. All other benefits
in which Mr. Morris is enrolled or eligible as of the Separation Date will cease
as of the Separation Date.

(c) Outplacement Service. The Company will provide Mr. Morris with twelve months
of Senior Executive outplacement service through Right Management Consultants or
Drake Beam and Morin. The outplacement service will be forfeited by Mr. Morris
if he does not initiate outplacement services within six months following his
Separation Date.

(e) Stock Options. Mr. Morris currently has options to purchase 165,000 shares
of Company stock, 50% of which are vested. The Company will accelerate the
vesting of an additional 25%, or 41,250 shares, as of the Separation Date.
Mr. Morris will have twelve months after the Separation Date in which to
exercise all vested stock options. The unvested stock options will terminate as
of the Separation Date.

(f) Long Term Incentive Plan. The Company will vest as of the Separation date
the 2,496 restricted shares granted under the Long Term Incentive Plan on
February 20, 2004. Such shares will be delivered within thirty days of the
Separation date.

(g) 2004 Bonus. Mr. Morris will receive the amount of $58,750 as a bonus for
2004, payable at the time bonuses are paid for 2004, but no later than March 31,
2005.

(h) Computer. Mr. Morris will be entitled to retain the Dell laptop computer
currently used by him as his own personal property with all company-licensed
programs and all company-related files and information removed from the
computer.

(i) The Company will reimburse Mr. Morris for attorneys’ fees incurred by him in
connection with this Agreement up to a maximum of $5,000.00 upon presentation to
the Company of an itemized invoice.

4. Indemnification. The Company shall indemnify and defend Mr. Morris from and
against all claims and causes of action which arose prior to the Separation Date
asserted against Mr. Morris by third parties by reason of his actions or
omissions as an Executive Officer of the Company to the extent permitted by law,
the Company’s Certificate of Incorporation or Bylaws. The Company affirms that
it will not cancel any coverage for Mr. Morris that exists under any director
and officer liability insurance policy maintained by the Company and will not
discriminate against Mr. Morris vis-à-vis other officers and former officers in
any purchase or renewal of any such policy or any purchase of an extended
reporting period under a policy that is not renewed.

5. Mr. Morris’s Post-Separation Obligations. In consideration of the payments
and benefits provided in Section 3 above, Mr. Morris will:

(a) transfer his responsibilities before the Separation Date in an appropriate
manner and take such actions as are necessary to assure a smooth transition;

(b) not represent or bind the Company or enter into any agreement on behalf of
the Company at any time after the Separation Date;

(c) return to the Company on his Separation Date his Company credit card(s),
identification card and office keys;

(d) return to the Company not later than five (5) days after the Separation
Date, all other Company property and materials, including but not limited to all
files, books, documents, records and memoranda, and repay all outstanding cash
advances. Mr. Morris will also file a final expense report within a reasonable
period of time after the Separation Date, if he has any unreimbursed expenses;

(e) not use or disclose, directly or indirectly, to anyone not connected with
the Company any confidential, commercial or financial information, or trade or
business secrets obtained during the term of employment, or make copies of any
memoranda, books, records, customer lists, price lists or other documents
(whether on computer or not) for use outside the Company, except as specifically
authorized in writing by an officer of the Company, or as may be required by
applicable law;

(f) fully cooperate and assist the Company with any litigation matters or agency
proceedings for which his testimony or cooperation is requested, provided that
he is compensated for his time at his current rate of pay and for any reasonable
and necessary expenses incurred as a result of his cooperation and assistance;

(g) sign all necessary resignations from the Boards of Directors and/or officer
positions of the Company and its subsidiaries;

(h) for a period extending until twelve (12) months after the Separation Date,
not directly or indirectly solicit or attempt to solicit any officer or
management-level employee to leave the employ of the Company;

(i) not directly or indirectly inappropriately interfere with or disrupt any
relationship, contractual or otherwise, between the Company and its customers,
suppliers, distributors or other similar parties or contact any customer for the
purpose of influencing the directing or transferring of any business or
patronage away from the Company.

(j) not directly or indirectly engage or hold an interest in any company listed
in Exhibit A or any subsidiary or affiliate of such business (the “Competing
Businesses”), or directly or indirectly have any interest in, own, manage,
operate, control, be connected with as a stockholder (other than as a
stockholder of less than five percent (5%) ), joint venturer, officer, director,
partner, employee or consultant, or otherwise engage or invest or participate
in, any business conducted by a Competing Business, for a period of twenty-four
(24) months following the Separation Date.

6. Remedies. Mr. Morris expressly acknowledges that the restrictive covenants
set forth in this Agreement, including, without limitation, the duration, the
business scope and the geographic scope of such covenants, are necessary in
order to protect and maintain the proprietary interests and other legitimate
business interests of the Company. Mr. Morris further acknowledges that the
remedy at law for any breach or threatened breach of this Agreement will be
inadequate and, accordingly, that the Company shall, in addition to all other
available remedies (including, without limitation, seeking such damages as it
can show it has sustained by reason of such breach), be entitled to injunctive
or any other appropriate form of equitable relief.

7. Confidentiality. Mr. Morris understands that the Company intends to describe
this Agreement in a Current Report on Form 8-K to be filed with the Securities
and Exchange Commission within four days after this Agreement becomes effective.
Until such filing is made, Mr. Morris will hold in confidence, and will not
disclose to anyone, any of the terms of separation other than immediate family
members and advisors, except as required by law. Mr. Morris shall not make any
public derogatory remarks concerning the Company or any of its officers,
directors, employees or shareholders, and shall not initiate any contact with
the press or any other media, and the Company will direct its officers and
directors not to make any public derogatory remarks regarding Mr. Morris

8. General Release. In exchange for the payments and benefits identified in the
Agreement, which Mr. Morris acknowledges are in addition to anything of value to
which he is already entitled, Mr. Morris hereby releases, settles and forever
discharges the Company, its parent, subsidiaries, affiliates, successors and
assigns, together with their past and present directors, officers, employees,
agents, insurers, attorneys, and any other party associated with the Company, to
the fullest extent permitted by applicable law, from any and all claims, causes
of action, rights, demands, debts, liens, liabilities or damages of whatever
nature, whether known or unknown, suspected or unsuspected, which Mr. Morris
ever had or may now have against the Company or any of the foregoing. This
includes, without limitation, any claims, liens, demands, or liabilities arising
out of or in any way connected with Mr. Morris’s employment with the Company and
the termination of that employment, pursuant to any federal, state or local laws
regulating employment such as the Civil Rights Act of 1964, the Civil Rights of
1991, the Americans with Disabilities Act of 1990, the Family and Medical Leave
Act of 1993, the Civil Rights Act known as 42 USC 1981, the Employee Retirement
Income Security Act of 1974 (“ERISA”), the Worker Adjustment and Retraining
Notification Act (“WARN”), the Fair Labor Standards Act of 1938, as well as all
federal, state and local laws, except that this release shall not affect any
rights of Mr. Morris for benefits payable under any Company benefit plans,
Social Security, Worker’s Compensation or Unemployment laws or rights arising
out of any breach of this Agreement by the Company.

9. Waiver and Release Under ADEA and OWBPA. Mr. Morris further expressly and
specifically waives any and all rights or claims under the Age Discrimination in
Employment Act of 1967 and the Older Workers Benefit Protection Act
(collectively the “Act”). Mr. Morris acknowledges and agrees that this waiver of
any right or claim under the Act (the “Waiver”) is knowing and voluntary, and
specifically agrees as follows: (a) that this Agreement and this Waiver is
written in a manner which he understands; (b) that this Waiver specifically
relates to rights or claims under the Act; (c) that he does not waive any rights
or claims under the Act that may arise after the date of execution of this
Agreement; (d) that he waives rights or claims under the Act in exchange for
consideration in addition to anything of value to which he is already entitled;
and (e) that he is hereby advised in writing to consult with an attorney prior
to executing this Agreement.

10. It is understood and agreed that for purposes of this Agreement, the term
“Company” as used herein, shall include not only Chiquita Brands International,
Inc., but also all of its direct or indirect subsidiaries or affiliated
companies, and all officers, directors, and employees of any of the foregoing.

11. This Agreement shall bind the Mr. Morris’s heirs, executors, administrators,
personal representatives, spouse, dependents, successors and assigns.

12. This Agreement shall not be construed as an admission by the Company of any
wrongdoing or any violation of any federal, state or local law, regulation or
ordinance, and the Company specifically disclaims any wrongdoing whatsoever
against Mr. Morris on the part of itself, its employees, representatives or
agents.

13. Neither this Agreement, nor any right or interest hereunder, shall be
assignable by Mr. Morris, his beneficiaries or legal representatives, without
the prior written consent of an officer of the Company.

14. This Agreement sets forth the entire agreement between the parties with the
exception of any previous Agreement regarding confidentiality, non-solicitation
and non-competition. The terms of this Agreement may not be modified other than
in a writing signed by the parties.

15. This Agreement shall in all respects be interpreted, enforced and governed
by the laws of the State of Ohio. The parties agree that any action relating in
any manner to this Agreement or to Mr. Morris’s relationship with the Company
must be pursued in federal or state court located in Hamilton County, Ohio, and
the parties specifically consent and submit to the jurisdiction of the courts in
Hamilton County, Ohio.

16. If any provision of this Agreement is determined to be unenforceable by any
court, then such provision will be modified or omitted to the extent necessary
to make the remaining provisions of this Agreement enforceable.

17. Mr. Morris acknowledges that he understands that he has twenty-one (21) days
after receipt of this Agreement to decide whether to accept it and that he may
revoke any acceptance of this Agreement within (7) days of such acceptance. This
Agreement shall not become effective until the seven (7) day revocation period
has expired.

              TAKE THIS AGREEMENT HOME, READ IT AND CAREFULLY CONSIDER ALL OF
ITS PROVISIONS BEFORE SIGNING IT. IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN
CLAIMS. IN WITNESS WHEREOF, the Company hereby offers this Agreement to Mr.
Morris on this     4th day of January, 2004.             CHIQUITA BRANDS
INTERNATIONAL, INC.
   
 
                By:   /s/ Robert W. Olson

 
                     

 
                    Senior Vice President

 
            ACCEPTANCE
       
 
            I hereby agree to the terms of this Agreement and acknowledge my
acceptance of it this 6th
   
 
             
   
 
            day of January, 2004.
       
 
             
       
 
           
WITNESS:
 
 
 

 
           
/s/
      /s/  

 
         

 
           
 
      Barry H. Morris  


             

